Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that certain items of the merchandise are the same in all material respects as the merchandise covered by United States v. Nippon Dry Goods Co., Reap. Dec. 5006; that the appraised values of the rayon parasols, less any additions made by the importer by reason of the so-called Japanese consumption tax, represent the export values under the above decision, and that there were no higher foreign values at the time of exportation.
On the agreed facts, I find and hold the proper dutiable export values of the rayon parasols covered by said appeals to be the values found by the appraiser, less any amounts added by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.